Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-24 have been cancelled and new claims 25-26 have been added. 
Claims 1-18 and 25-26 are pending in this application.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of a fully defined photosensitizing agent (e.g., TPCS2a); 
A single disclosed species of a dose of photosensitizing agent (e.g., between 1 and 250 g);
A single disclosed species of time of irradiation;
A single disclosed species of an antibacterial agent (e.g., vancomycin);
A single disclosed species of a dose of an antibacterial agent (e.g., 50 and 5000 g);
	A single disclosed species of a bacterial infection (e.g., tuberculosis);
	A single disclosed species of a biomaterial if biomaterial-associated infection is elected (e.g., prosthetic);
	A single disclosed species of a cell (e.g., tissue adjacent to wound dressing);
A single disclosed species from in vivo or in vitro treatment;
A single disclosed species of a subject if in vivo treatment is elected;
A single disclosed species of route of administration if in vivo treatment is elected.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-18 and 25-26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
photosensitizing agents such as chlorin and phthalocyanine share some macrocyclic structure, the compounds are different due to the different atoms/elements involved. For example, chlorin has the structure: 
    PNG
    media_image1.png
    193
    185
    media_image1.png
    Greyscale
 and phthalocyanine has the structure:
    PNG
    media_image2.png
    196
    191
    media_image2.png
    Greyscale
. These two compounds share a common structure of macrocyclic unit, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of different elements involved. Additionally, the vancomycin and gentamycin also do not share a common core structure. Vancomycin 
    PNG
    media_image3.png
    294
    342
    media_image3.png
    Greyscale
and gentamycin has the structure: 
    PNG
    media_image4.png
    295
    282
    media_image4.png
    Greyscale
.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds. Furthermore, the in vivo treatment and in vitro treatment involve different protocols. Therefore, there is lack of unity of species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
Applicant is required to elect a single disclosed species of a photosensitizing agent (e.g., chlorin), a single disclosed species of an antibacterial agent (e.g., vancomycin), a single disclosed species of dose and time for photosensitizing agent, a single disclosed species of dose of an antibacterial agent, a single disclosed species of a cell, a single disclosed species of a bacterial infection (e.g., tuberculosis), a single disclosed species of in vivo or in vitro treatment, and a single disclosed species of a route of administration and the subject if in vivo treatment is elected.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIE HA/Primary Examiner, Art Unit 1654